 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STATE OF WASHINGTON, et al.,
                                                            CASE NO. 2:19-cv-01059-RAJ-JRC
11                             Plaintiffs,
                                                            ORDER GRANTING STIPULATED
12              v.                                          MOTION FOR AN EXTENSION OF
                                                            TIME TO FILE THE
13      UNITED STATES DEPARTMENT OF                         ADMINISTRATIVE RECORD
        THE NAVY, et al.,
14
                               Defendants.
15          This matter is before the Court on the parties’ stipulated motion for an extension of time
16   in which to file the Administrative Record (“AR”) in this matter. See Dkt. 26, at 1. The parties
17   explain that they have met and conferred and seek additional time to review the AR in order to
18   avoid seeking court involvement in any disputes regarding the AR’s completeness or sufficiency.
19   See Dkt. 26, at 1. Therefore, and finding good cause to grant an extension, the undersigned
20   grants the parties’ motion. See Dkt. 26. The AR is due on or before February 14, 2020.
21          Dated this 31st day of January, 2020.
22

23                                                       A
                                                         J. Richard Creatura
24                                                       United States Magistrate Judge
     ORDER GRANTING STIPULATED MOTION FOR AN
     EXTENSION OF TIME TO FILE THE
     ADMINISTRATIVE RECORD - 1
